DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 09/14/2022.
Status of Rejections
All previous rejections are maintained.
Claims 1-2, 4-14 and 21-27 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Synthesis of Vertical MoO2/MoS2 Core–Shell Structures on an Amorphous Substrate via Chemical Vapor Deposition”, J. Phys. Chem. C, Nov. 2017), hereinafter Park, in view of Shi et al. (“From MoO2@MoS2 Core–Shell Nanorods to MoS2 Nanobelts”, Phys. Status Solidi B, Aug 2018), hereinafter Shi, Dhas et al. (“Sonochemical Preparation of Hollow Nanospheres and Hollow Nanocrystals”, J. Am. Chem. Soc., 2005), hereinafter Dhas, and Dawson et al. (U.S. 2016/0272482), hereinafter Dawson; claim 1 evidenced by Vyas et al. (U.S. 2006/0216570), hereinafter Vyas.
Regarding claim 1, Park teaches a method of fabricating a hydrogen catalyst layer (see e.g. Page 27693, Col. 1, lines 7-9, and Col. 2, lines 16-19, MoO2/MoS2 core-shell structures are synthesized, MoS2 being usable as a catalyst; MoS2 is particularly a hydrogen catalyst as stated in Paragraph 0003, lines 5-6 of the instant specification), comprising providing a substrate comprising a first horizontal crystal and a first standing crystal that each include molybdenum oxide (see e.g. Fig. 3a I, standing and horizontal MoO3-x crystals are grown on a substrate; Page 27696, Col. 1, lines 7-9); reacting the first horizontal crystal and the first standing crystal with a sulfur gas to form a second horizontal crystal and a second standing crystal that include molybdenum dioxide (see e.g. Fig. 3a II, the MoO3-x crystals are reduced to standing and horizontal MoO2 crystals under a highly reducing atmosphere caused under sulfur vapor supply; Page 27694, under “Results and Discussion”, lines 13-21); supplying the sulfur gas onto the second horizontal crystal and the second standing crystal to form a preliminary layer on the second horizontal crystal and the second standing crystal, the preliminary layer including molybdenum disulfide (see e.g. Fig. 3a III, the MoO2 crystals are sulfurized to produce a layer of MoS2 in the highly reducing environment of the sulfur vapor; Page 27696, Col. 2, lines 2-12).
Park does not teach etching the second horizontal crystal and second standing crystal to form, from the preliminary layer, horizontal structures and standing structures that include MoS2.
Shi teaches the decoupling of a MoS-2 shell from a MoO2 core to provide MoS2-only monolayer nanostructures (see e.g. Page 6, under “Conclusions”, lines 1-6) which have high applications in electronics and catalysis due to the high charge mobility and hydrogen evolution efficiency of monolayer MoS2 (see e.g. Page 1, lines 6-14, and Page 6, under “Conclusions”, lines 8-10). Park similarly teaches the MoS2 preliminary layers being mono-layers (see e.g. Park Fig. 4b and Page 27697, under “Conclusions”, lines 9-11). The decoupling process of Shi, however, involves PMMA-assisted transfer of the MoS2 shells to a different substrate, resulting in the shells losing their initial shape (see e.g. Fig. 3d, during PMMA removal, the MoS2 changes from the original trapezoidal core shape into a flat belt shape; Page 5, connecting paragraph of Col. 1 and Col. 2, lines 8-21). 
Dhas teaches a simple method of synthesizing hollow MoS2 particles (see e.g. Page 2368, Col. 1, lines 18-20), by depositing the MoS2 on template SiO2 nanoparticles followed by acid etching with HF to remove the SiO2 core (see e.g. Page 2368, Col. 1, lines 25-27 and 33-35). This preparation method uniformly maintains the initial MoS2 shell thickness without collapse of the shell (see e.g. Page 2368, lines 40-43). These hollow nanoparticles exhibit increased activity due to access to both inner and outer surfaces of the MoS2 catalyst particles (see e.g. Page 2369, Col. 2, lines 10-13). Park similarly teaches the desire to increase the density of MoS2 active sites in order to enhance performance (see e.g. Park Page 27693, Col. 1, lines 10-14).
HF is also evidenced by Vyas to be effective for etching away MoO2 (see e.g. Vyas Paragraph 0025 and Paragraph 0027, lines 1-6, HF has a corrosive effect and etches away metal oxides including SiO2 and MoO2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park to comprise etching the second horizontal and second standing crystals, i.e. the MoO2 core underneath the MoS2 preliminary layer shell, as taught by Shi and Dhas to isolate the catalytically active MoS2 monolayers while maintaining their initial shape, which further increases their activity by exposing the inner and outer active surfaces of the MoS2 shell.
Park in view of Shi and Dhas does not teach the etching being performed using a buffered oxide etchant (BOE), instead teaching the etchant being hydrofluoric acid (see e.g. Dhas Page 2368, Col. 1, lines 33-35).
Dawson teaches a method of forming structures on a substrate (see e.g. Abstract) including an etching step to remove an oxide layer using a buffered oxide etch process (see e.g. Paragraph 0020, lines 1-5, and Paragraph 0033, lines 1-3). The  buffered oxide etch process uses a buffering agent to slow down the etch rate of hydrofluoric acid etchant, making it more controllable (see e.g. Paragraph 0037, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park in view of Shi and Dhas to include a buffering agent with the hydrofluoric acid, forming a buffered oxide etchant, as taught by Dawson to slow down the etch rate and make it more controllable.
Regarding claim 2, Park in view of Shi, Dhas and Dawson teaches forming the second horizontal and second standing crystal including removing at least a portion of oxygen atoms in the first horizontal crystal and in the first standing crystal (see e.g. Park Fig. 3a I and II, oxygen atoms of MoO3-x are removed to convert it into MoO2).
Regarding claim 4, Park in view of Shi, Dhas and Dawson teaches the molybdenum oxide in the first horizontal crystal and the first standing crystal having a chemical formula of MoO3-x, including phases such as Mo9O26 and Mo4O11 (see e.g. Park Page 27696, Col. 1, lines 23-26), which is equivalent to MoaOb, wherein a is 9 and 4, b is 26 and 11, and a ratio of b/a is 2.9 and 2.74, respectively.
Regarding claim 5, Park in view of Shi, Dhas and Dawson teaches providing the substrate comprising the first horizontal crystal and the first standing crystal including supplying the substrate with an inert gas and a molybdenum oxide gas (see e.g. Park Fig. 1a, Page 27694, under “Experimental Section”, lines 16-17, and Page 27696, Col. 1, lines 8-12, the MoO3-x crystals are formed with gas molecules sublimed from MoO3 powder, and the process is carried out with Ar gas introduced into the chamber).
Regarding claim 7, Park in view of Shi, Dhas and Dawson teaches forming the second horizontal crystal and the second standing crystal includes increasing a temperature of the substrate (see e.g. Park Fig. 3a and 3b, the formation of MoO2 at stage II occurs at an increased temperature; Page 27696, connecting paragraph of Col. 1 and Col. 2, lines 1-2).
Regarding claim 21, Park in view of Shi, Dhas and Dawson teaches etching the second horizontal crystal and the second standing crystal leaving portions of the preliminary layer on the substrate, and the portions of the preliminary layer form the horizontal structures and standing structures that include MoS2 (see e.g. Dhas Page 2368, Col. 1, lines 33-35, etching leaves the hollow MoS2 shell; see e.g. Park Fig. 3a III, standing and horizontal MoS2 shell).
Regarding claim 22, Park in view of Shi, Dhas and Dawson teaches, prior to etching the second horizontal crystal and the second standing crystal, the preliminary layer comprising at least two surfaces that face the second standing crystal (see e.g. Park Fig. 3a III, the surface layer of MoS2 includes surfaces formed around MoO2 standing crystal), and etching the second horizontal crystal and the second standing crystal exposing the at least two surfaces of the preliminary layer (see e.g. Dhas Page 2368, Col. 1, lines 33-35, etching leaves the hollow MoS2 shell, with its inner surface exposed).
Regarding claim 23, Park in view of Shi, Dhas and Dawson teaches a distance between the at least two surfaces of the preliminary layer being uniform with increasing distance from the substrate (see e.g. Park Fig. 3a III, the segments of MoS2 on either side of the MoO2 crystals are shown parallel to each other, and are uniformly spaced along the length of the MoO2 crystal from the substrate).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Shi, Dhas and Dawson, as applied to claim 1 above, and further in view of Tamura et al. (U.S. 2018/0038002), hereinafter Tamura. 
Regarding claim 6, Park in view of Shi, Dhas and Dawson teaches all the elements of the method of claim 1 as stated above. Park in view of Shi, Dhas and Dawson further teaches etching the second horizontal crystal and the second standing crystal including washing the substrate with the etchant (see e.g. Dhas Page 2368, Col. 1, lines 33-35, washing the coated structures with an HF etchant leaves the hollow MoS2 shell).
Park in view of Shi, Dhas and Dawson does not explicitly teach the etchant being sprayed.
Tamura teaches a deposition process (see e.g. Abstract) including an etching process in which a target surface may be etched by a dipping method in an acidic solution or by spraying the acidic etching solution onto the target surface (see e.g. Paragraph 0070, lines 7-12).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the etching by washing with etchant in the method of Park in view of Shi, Dhas and Dawson to instead involve spraying the substrate with the etchant as taught by Tamura as an alternate suitable method for applying an etchant to a surface.
Claim(s) 8-11, 13-14 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Shi, Dhas and Robinson et al. (U.S. 2018/0090309), hereinafter Robinson; claim 8 evidenced by Vyas.
Regarding claim 8, Park teaches a method of fabricating a hydrogen catalyst layer (see e.g. Page 27693, Col. 1, lines 7-9, and Col. 2, lines 16-19, MoO2/MoS2 core-shell structures are synthesized, MoS2 being usable as a catalyst; MoS2 is particularly a hydrogen catalyst as stated in Paragraph 0003, lines 5-6 of the instant specification), comprising: forming on a substrate a first horizontal crystal and a first standing crystal that each include molybdenum dioxide (MoO2) (see e.g. Fig. 3a II, the MoO3-x crystals are reduced to standing and horizontal MoO2 crystals under a highly reducing atmosphere caused under sulfur vapor supply; Page 27694, under “Results and Discussion”, lines 13-21); and forming a preliminary layer including molybdenum disulfide on the first crystals (see e.g. Fig. 3a III, the MoO2 crystals are sulfurized to produce a layer of MoS2 in the highly reducing environment of the sulfur vapor; Page 27696, Col. 2, lines 2-12), wherein forming the preliminary layer comprises increasing a temperature of the substrate (see e.g. Fig. 3a and 3b, the temperature is increased in stage III for forming the layer of MoS2; Page 27695, connecting paragraph of Col. 1-2, lines 1-4). 
Park does not teach etching the first horizontal crystal and first standing crystal to form, from the preliminary layer, horizontal structures and standing structures that include MoS2.
Shi teaches the decoupling of a MoS-2 shell from a MoO2 core to provide MoS2-only monolayer nanostructures (see e.g. Page 6, under “Conclusions”, lines 1-6) which have high applications in electronics and catalysis due to the high charge mobility and hydrogen evolution efficiency of monolayer MoS2 (see e.g. Page 1, lines 6-14, and Page 6, under “Conclusions”, lines 8-10). Park similarly teaches the MoS2 preliminary layers being mono-layers (see e.g. Park Fig. 4b and Page 27697, under “Conclusions”, lines 9-11). The decoupling process of Shi, however, involves PMMA-assisted transfer of the MoS2 shells to a different substrate, resulting in the shells losing their initial shape (see e.g. Fig. 3d, during PMMA removal, the MoS2 changes from the original trapezoidal core shape into a flat belt shape; Page 5, connecting paragraph of Col. 1 and Col. 2, lines 8-21). 
Dhas teaches a simple method of synthesizing hollow MoS2 particles (see e.g. Page 2368, Col. 1, lines 18-20), by depositing the MoS2 on template SiO2 nanoparticles followed by acid etching with HF to remove the SiO2 core (see e.g. Page 2368, Col. 1, lines 25-27 and 33-35). This preparation method uniformly maintains the initial MoS2 shell thickness without collapse of the shell (see e.g. Page 2368, lines 40-43). These hollow nanoparticles exhibit increased activity due to access to both inner and outer surfaces of the MoS2 catalyst particles (see e.g. Page 2369, Col. 2, lines 10-13). Park similarly teaches the desire to increase the density of MoS2 active sites in order to enhance performance (see e.g. Park Page 27693, Col. 1, lines 10-14).
HF is also evidenced by Vyas to be effective for etching away MoO2 (see e.g. Vyas Paragraph 0025 and Paragraph 0027, lines 1-6, HF has a corrosive effect and etches away metal oxides including SiO2 and MoO2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park to comprise etching the first horizontal and first standing crystals, i.e. the MoO2 core underneath the MoS2 preliminary layer shell, as taught by Shi and Dhas to isolate the catalytically active MoS2 monolayers while maintaining their initial shape, which further increases their activity by exposing the inner and outer active surfaces of the MoS2 shell.
Park in view of Shi and Dhas does not explicitly teach the temperature being increased to 1000 °C, only exemplifying temperatures up to 890°C (see e.g. Park Page 27695, connecting paragraph of Col. 1-2, lines 1-3). Park does however teach adjustment of the sulfurization temperature in the CVD process to control the thickness of the shell and orientation of the crystals, with higher temperatures leading to more vertical crystals which thicker shells (see e.g. Park Page 27695, Col. 2, lines 4-6, and Page 27697, Col. 1, lines 2-15), vertical crystals being more desirable because they provide an increase in the number of active sites on a projected area (see e.g. Park Page 27693, Col. 1, lines 15-18). Park further teaches 1100°C being an upper limit at which the solid MoO2 crystals would sublime (see e.g. Park Page 27696, Col. 2, lines 4-6).
Robinson teaches a method of fabricating vertical 2D structures (see e.g. Abstract), particularly molybdenum sulfide (see e.g. Paragraph 0063, lines 1-3), wherein the molybdenum sulfide can be formed by CVD with sulfur gas onto a base molybdenum dioxide crystal (see e.g. Paragraph 0063, lines 3-5, and Paragraph 0067, lines 14-17), comprising increasing a furnace temperature to 500 to 1000°C (see e.g. Paragraph 0054, lines 15-17 and 22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park in view of Shi and Dhas to comprise increasing the temperature of the substrate up to 1000°C as taught by Robinson as a suitable temperature for CVD formation of vertical MoS2 structures which will result in increased formation of desirable vertical crystals without sublimation of the underlying MoO2 crystals.
Regarding claim 9, Park in view of Shi, Dhas and Robinson teaches the first horizontal crystal extending in a first direction that is parallel to a top surface of the substrate (see e.g. Park Fig. 3a II, a horizontal MoO2 crystal is shown parallel to the surface of the substrate), and the first standing crystal extends in a second direction that intersects the top surface of the substrate (see e.g. Park Fig. 3a II, various standing crystals are shown extending in directions which intersect the surface of the substrate).
Regarding claim 10, Park in view of Shi, Dhas and Robinson teaches forming the preliminary layer on the first horizontal crystal and the first standing crystal including supplying a sulfur gas onto the substrate (see e.g. Park Fig. 3a III, the MoO2 crystals are sulfurized to produce a layer of MoS2 in the highly reducing environment of the sulfur vapor; Page 27696, Col. 2, lines 2-12).
Regarding claim 11, Park in view of Shi, Dhas and Robinson teaches forming on the substrate the first horizontal crystal and the first standing crystal including: forming on the substrate a second horizontal crystal and a second standing crystal (see e.g. Park Fig. 3a I, standing and horizontal MoO3-x crystals are grown on a substrate; Page 27696, Col. 1, lines 7-9); and removing at least a portion of oxygen atoms in the second horizontal crystal and in the second standing crystal to form the first horizontal crystal and the first standing crystal (see e.g. Park Fig. 3a I and II, oxygen atoms of MoO3-x are removed to convert it into MoO2).
Regarding claim 13, Park in view of Shi, Dhas and Robinson teaches etching the first horizontal and first standing crystals leaving portions of the preliminary layer on the substrate (see e.g. Dhas Page 2368, Col. 1, lines 33-35, etching leaves the hollow MoS2 shell), and wherein the portions of the preliminary layer include a first standing segment that extending in a direction intersecting a top surface of the substrate; and a second standing segment that extends in the direction intersecting the top surface of the substrate, wherein the first standing segment is spaced apart from the second standing segment, and wherein the first standing segment and the second standing segment define a first void therebetween (see e.g. Park Fig. 3a III, the surface layer of MoS2 includes first and second standing segments on either side of a MoO2 standing crystal, which would be etched as taught by Dhas, and thereby leave a void therebetween).
Regarding claim 14, Park in view of Shi, Dhas and Robinson teaches the first standing segment and the second standing segment being parallel to each other (see e.g. Park Fig. 3a III, the segments of MoS2 on either side of the MoO2 crystals are shown parallel to each other).  
Regarding claim 25, Park in view of Shi, Dhas and Robinson teaches, prior to etching the first horizontal crystal and the first standing crystal, the preliminary layer comprising at least two surfaces facing the first standing crystal (see e.g. Park Fig. 3a III, the surface layer of MoS2 includes surfaces formed around MoO2 standing crystal), and etching the first horizontal crystal and the first standing crystal exposing the at least two surfaces of the preliminary layer (see e.g. Dhas Page 2368, Col. 1, lines 33-35, etching leaves the hollow MoS2 shell, with its inner surface exposed).
Regarding claim 26, Park in view of Shi, Dhas and Robinson teaches a distance between the first standing segment and the second standing segment being uniform with increasing distance from the substrate (see e.g. Park Fig. 3a III, the segments of MoS2 on either side of the MoO2 crystals are shown parallel to each other, and are uniformly spaced along the length of the MoO2 crystal from the substrate).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Shi, Dhas and Robinson as applied to claim 8 above, and further in view of Tamura. 
Regarding claim 12, Park in view of Shi, Dhas and Robinson teaches all the elements of the method of claim 8 as stated above. Park in view of Shi, Dhas and Robinson further teaches etching the first horizontal crystal and the first standing crystal including washing the substrate with an etchant that etches the first horizontal crystal and the first standing crystal (see e.g. Dhas Page 2368, Col. 1, lines 33-35, washing the coated structures with an HF etchant leaves the hollow MoS2 shell).
Park in view of Shi, Dhas and Robinson does not explicitly teach the etchant being sprayed. 
Tamura teaches a deposition process (see e.g. Abstract) including an etching process in which a target surface may be etched by a dipping method in an acidic solution or by spraying the acidic etching solution onto the target surface (see e.g. Paragraph 0070, lines 7-12).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the etching by washing with etchant in the method of Park in view of Shi, Dhas and Robinson to instead involve spraying the substrate with the etchant as taught by Tamura as an alternate suitable method for applying an etchant to a surface.
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Shi, Dhas and Dawson, as applied to claim 1 above, and further in view of Robinson. 
Regarding claim 24, Park in view of Shi, Dhas and Dawson teaches all the elements of the method of claim 1 as stated above. Park in view of Shi, Dhas and Dawson further teaches forming the preliminary layer including increasing the temperature of the substrate (see e.g. Park Fig. 3a and 3b, the temperature is increased in stage III for forming the layer of MoS2; Page 27695, connecting paragraph of Col. 1-2, lines 1-4), but does not teach the temperature being increased to 1000°C, only exemplifying temperatures up to 890°C (see e.g. Park Page 27695, connecting paragraph of Col. 1-2, lines 1-3). Park does however teach adjustment of the sulfurization temperature in the CVD process to control the thickness of the shell and orientation of the crystals, with higher temperatures leading to more vertical crystals which thicker shells (see e.g. Park Page 27695, Col. 2, lines 4-6, and Page 27697, Col. 1, lines 2-15), vertical crystals being more desirable because they provide an increase in the number of active sites on a projected area (see e.g. Park Page 27693, Col. 1, lines 15-18). Park further teaches 1100°C being an upper limit at which the solid MoO2 crystals would sublime (see e.g. Park Page 27696, Col. 2, lines 4-6).
Robinson teaches a method of fabricating vertical 2D structures (see e.g. Abstract), particularly molybdenum sulfide (see e.g. Paragraph 0063, lines 1-3), wherein the molybdenum sulfide can be formed by CVD with sulfur gas onto a base molybdenum dioxide crystal (see e.g. Paragraph 0063, lines 3-5, and Paragraph 0067, lines 14-17), comprising increasing a furnace temperature to 500 to 1000°C (see e.g. Paragraph 0054, lines 15-17 and 22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park in view of Shi, Dhas and Dawson to comprise increasing the temperature of the substrate up to 1000°C as taught by Robinson as a suitable temperature for CVD formation of vertical MoS2 structures which will result in increased formation of desirable vertical crystals without sublimation of the underlying MoO2 crystals.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Shi, Dhas and Robinson, as applied to claim 8 above, and further in view of Dawson. 
Regarding claim 27, Park in view of Shi, Dhas and Robinson teaches all the elements of the method of claim 8 as stated above. Park in view of Shi Dhas and Robinson does not teach the etching being performed using a buffered oxide etchant (BOE), instead teaching the etchant being hydrofluoric acid (see e.g. Dhas Page 2368, Col. 1, lines 33-35).
Dawson teaches a method of forming structures on a substrate (see e.g. Abstract) including an etching step to remove an oxide layer using a buffered oxide etch process (see e.g. Paragraph 0020, lines 1-5, and Paragraph 0033, lines 1-3). The  buffered oxide etch process uses a buffering agent to slow down the etch rate of hydrofluoric acid etchant, making it more controllable (see e.g. Paragraph 0037, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Park in view of Shi, Dhas and Robinson to include a buffering agent with the hydrofluoric acid, forming a buffered oxide etchant, as taught by Dawson to slow down the etch rate and make it more controllable.
Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.
On pages 6-8, Applicant argues that the combined references do not describe or suggest etching the second horizontal and standing crystals to form, from the preliminary layer, horizontal and standing structures that include MoS2, particularly because Shi teaches the MoS2 structures being flattened and Dhas is directed to MoS2 structures on spherical SiO2 nanoparticles which are then removed by etching. This is not considered persuasive. Park teaches the single preliminary layer including MoS2 formed over the second horizontal and standing structures of MoO2 (see e.g. Park Fig. 3a III). Shi then teaches the desirability of separating an MoO2 core from an MoS-2 shell to obtain an MoS2 only structure (see e.g. Shi Page 1, lines 6-14, and Page 6, under “Conclusions”, lines 8-10), though it is acknowledged that the MoS2 is flattened in the process of Shi (see e.g. Shi Fig. 3d, during PMMA removal, the MoS2 changes from the original trapezoidal core shape into a flat belt shape; Page 5, connecting paragraph of Col. 1 and Col. 2, lines 8-21). Dhas then teaches a method of producing a hollow MoS2 structure from a core-shell structure of MoS2 on an oxide core (see e.g. Dhas Page 2368, Col. 1, lines 25-27 and 33-35), wherein the MoS2 shell maintains its initial shape without collapse of the shell (see e.g. Dhas Page 2368, lines 40-43). Though the etched oxide core is SiO2, the HF etchant used is evidenced by Vyas to be similarly effective in etching molybdenum oxide (see e.g. Vyas Paragraph 0025 and Paragraph 0027, lines 1-6, HF has a corrosive effect and etches away metal oxides including SiO2 and MoO2). Therefore, in using the etching removal method of Dhas on the horizontal and standing core-shell structures of Park, the preliminary layer including MoS2 would maintain its horizontal and standing form.
On page 7, Applicant argues that the ability of the SiO2- to be etched without affecting the structure of the MoS2 wouldn’t necessarily apply to a structure in wherein the preliminary layer including MoS2 is more integrally connected to the MoO2 crystals. This is not considered persuasive. There is no evidence suggesting that the MoS2 is significantly more integrally connected to the MoO2 core it is grown on than the separate SiO2 nanoparticles. Shi for instance teaches the MoS2 being decoupled from the MoO2 core it is grown on (see e.g. Shi Page 6, under “Conclusions”, lines 1-4). Park also shows the distinct MoS2 layers on the MoO2 crystals (see e.g. Park Figs. 4b/c). As further evidence, Kuo et al. (“Cu2O Nanocrystal-Templated Growth of Cu2S Nanocages with Encapsulated Au Nanoparticles and In-Situ Transmission X-ray Microscopy Study”, Adv. Funct. Mater., 2011) discloses a structure in which Cu2S shells are grown from a Cu2O template, and the interior Cu2O is then removed by acid etching to leave a hollow Cu2S shell which maintains the original morphology (see e.g. Page 793, Col. 1, under “Results and Discussion”, lines 1-9 and 14-15), further supporting the acid etching of the same metal oxide under the metal sulfide grown from the oxide leaving the metal sulfide shell with the same morphology.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795